 

Exhibit 10.5

 

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated as of February 21,
2019 (as it may from time to time be amended, this “Agreement”), is entered into
by and between Acamar Partners Acquisition Corp., a Delaware corporation (the
“Company”), and Acamar Partners Sponsor I LLC, a Delaware limited liability
company (the “Purchaser”).

  

WHEREAS, the Company intends to consummate a public offering of the Company’s
units (the “Public Offering”), each unit consisting of one share of the
Company’s Class A common stock, par value $0.0001 per share (a “Share”), and
one-third of one redeemable warrant, each whole warrant exercisable for one
Share at an exercise price of $11.50 per Share, as set forth in the Company’s
registration statement on Form S-1, File No. 333-229157, related to the Public
Offering (the “Registration Statement”); and

 

WHEREAS, the Purchaser has agreed to purchase from the Company an aggregate of
6,000,000 warrants (or up to 6,600,000 warrants to the extent the underwriters’
option to purchase additional units in connection with the Public Offering is
exercised) (the “Sponsor Warrants”), each Sponsor Warrant entitling the holder
to purchase one Share at an exercise price of $11.50 per Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

Section 1. Authorization, Purchase and Sale; Terms of the Sponsor Warrants.

 

A. Authorization of the Sponsor Warrants. The Company has duly authorized the
issuance and sale of the Sponsor Warrants to the Purchaser.

 

B. Purchase and Sale of the Sponsor Warrants.


 


 

(i) As payment in full for the 6,000,000 Sponsor Warrants being purchased under
this Agreement, Purchaser shall pay $9,000,000 (the “Purchase Price”), by wire
transfer of immediately available funds or by such other method as may be
reasonably acceptable to the Company, to the trust account (the “Trust Account”)
at a financial institution to be chosen by the Company, maintained by American
Stock Transfer & Trust Company, LLC, acting as trustee, at least one (1)
business day prior to the Initial Closing Date (as defined below).

 

(ii) In the event that the underwriters’ option to purchase additional units is
exercised in full or in part, Purchaser shall purchase up to an additional
600,000 Sponsor Warrants (the “Additional Sponsor Warrants”), in the same
proportion as the amount of the option that is so exercised, and simultaneously
with such purchase of Additional Sponsor Warrants, as payment in full for the
Additional Sponsor Warrants being purchased hereunder, and at least one (1)
business day prior to the closing of such portion of the underwriters’ option to
purchase additional units, Purchaser shall pay $1.50 per Additional Sponsor
Warrant, up to an aggregate amount of $900,000, by wire transfer of immediately
available funds or by such other method as may be reasonably acceptable to the
Company, to the Trust Account.

 

(iii) The closing of the purchase and sale of the Sponsor Warrants shall take
place simultaneously with the closing of the Public Offering (the “Initial
Closing Date”). The closing of the purchase and sale of the Additional Sponsor
Warrants, if applicable, shall take place simultaneously with the closing of all
or any portion of the underwriters’ option to purchase additional units (such
closing date, together with the Initial Closing Date, the “Closing Dates” and
each, a “Closing Date”). The closing of the purchase and sale of each of the
Sponsor Warrants and the Additional Sponsor Warrants shall take place at the
offices of Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, New
York, New York, 10105, or such other place as may be agreed upon by the parties
hereto.

 



 

 

 

C. Terms of the Sponsor Warrants.

 

(i) Each Sponsor Warrant shall have the terms set forth in a Warrant Agreement
(the “Warrant Agreement”) to be entered into by the Company and a warrant agent,
which Warrant Agreement shall also govern the terms for the warrants to be sold
in the Public Offering. All Sponsor Warrants will be subject to the same Warrant
Agreement and will have the same terms.

 

(ii) At the time of, or prior to, the closing of the Public Offering, the
Company and the Purchaser shall enter into a registration rights agreement (the
“Registration Rights Agreement”) pursuant to which the Company will grant
certain registration rights to the Purchaser relating to the Sponsor Warrants
and the Shares underlying the Sponsor Warrants.

 

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Sponsor Warrants, the Company hereby represents and warrants to the Purchaser
(which representations and warranties shall survive the applicable Closing Date)
that:

 

A. Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B. Authorization; No Breach.

 

(i) The execution, delivery and performance of this Agreement and the Sponsor
Warrants have been duly authorized by the Company as of the applicable Closing
Date. This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms. Upon issuance in accordance
with, and payment pursuant to, the terms of the Warrant Agreement and this
Agreement, the Sponsor Warrants will constitute valid and binding obligations of
the Company, enforceable in accordance with their terms as of the applicable
Closing Date.

 

(ii) The execution and delivery by the Company of this Agreement and the Sponsor
Warrants, the issuance and sale of the Sponsor Warrants, the issuance of the
Shares upon exercise of the Sponsor Warrants and the fulfillment of and
compliance with the respective terms hereof and thereof by the Company, do not
and will not as of the applicable Closing Date (a) conflict with or result in a
breach of the terms, conditions or provisions of, (b) constitute a default
under, (c) result in the creation of any lien, security interest, charge or
encumbrance upon the Company’s capital stock or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or governmental body or agency pursuant to the certificate of
incorporation or the bylaws of the Company (as in effect on the date hereof or
as may be amended up to the applicable Closing Date), or any material law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject, except for any
filings required after the date hereof under federal or state securities laws.

 

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the Shares issuable upon
exercise of the Sponsor Warrants will be duly and validly issued, fully paid and
nonassessable. Upon issuance in accordance with, and payment pursuant to, the
terms hereof and the Warrant Agreement, the Purchaser will have good title to
the Sponsor Warrants and the Shares issuable upon exercise of such Sponsor
Warrants, free and clear of all liens, claims and encumbrances of any kind,
other than (i) transfer restrictions hereunder and under the other agreements
contemplated hereby, (ii) transfer restrictions under federal and state
securities laws, and (iii) liens, claims or encumbrances imposed due to the
actions of the Purchaser.

 

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 



 

 

 

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Sponsor Warrants to the Purchaser, the Purchaser hereby represents and warrants
to the Company (which representations and warranties shall survive the
applicable Closing Date) that:

 

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B. Authorization; No Breach.

 

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

 

C. Investment Representations.

 

(i) The Purchaser is acquiring the Sponsor Warrants and, upon exercise of the
Sponsor Warrants, the Shares issuable upon such exercise (collectively, the
“Securities”) for the Purchaser’s own account, for investment purposes only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.

 

(ii) The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”).

 

(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv) The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.

 

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1) in a
transaction registered thereunder or

 

(2) sold in reliance on an exemption therefrom; and (b) except as specifically
set forth in the Registration Rights Agreement, neither the Company nor any
other person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. In this regard, the Purchaser
understands that the Securities and Exchange Commission has taken the position
that promoters or affiliates of a blank check company and their transferees,
both before and after a Business Combination (as defined in the Warrant
Agreement), are deemed to be “underwriters” under the Securities Act when
reselling the securities of a blank check company. Based on that position, Rule
144 adopted pursuant to the Securities Act would not be available for resale
transactions of the Securities despite technical compliance with the
requirements of such Rule, and the Securities can be resold only through a
registered offering or in reliance upon another exemption from the registration
requirements of the Securities Act.

 



 

 

 

(viii) The Purchaser understands that the Warrants will bear a legend
substantially to the following effect:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR
AN EXEMPTION FROM REGISTRATION IS AVAILABLE. IN ADDITION, SUBJECT TO ANY
ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE LETTER AGREEMENT BY AND
AMONG ACAMAR PARTNERS ACQUISITION CORP. (THE “COMPANY”) AND ACAMAR PARTNERS
SPONSOR I LLC AND THE OTHER PARTIES THERETO, THE SECURITIES REPRESENTED HEREBY
MAY NOT BE SOLD OR TRANSFERRED PRIOR TO THE DATE THAT IS THIRTY (30) DAYS AFTER
THE DATE UPON WHICH THE COMPANY COMPLETES ITS INITIAL BUSINESS COMBINATION (AS
DEFINED IN THE WARRANT AGREEMENT REFERRED TO HEREIN) EXCEPT TO A PERMITTED
TRANSFEREE (AS DEFINED IN THE WARRANT AGREEMENT) WHO AGREES IN WRITING WITH THE
COMPANY TO BE SUBJECT TO SUCH TRANSFER PROVISIONS.

 

THE SECURITIES REPRESENTED HEREBY AND SHARES OF CLASS A COMMON STOCK OF THE
COMPANY ISSUED UPON EXERCISE OF SUCH SECURITIES SHALL BE ENTITLED TO
REGISTRATION RIGHTS UNDER A REGISTRATION RIGHTS AGREEMENT TO BE EXECUTED BY THE
COMPANY.

 

(ix) The Purchaser has such knowledge and experience in financial and business
matters, knowledge of the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time.

 

Section 4. Conditions of the Purchaser’s Obligation. The obligation of the
Purchaser to purchase and pay for the Sponsor Warrants is subject to the
fulfillment, on or before the applicable Closing Date, of each of the following
conditions:

 

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of the
applicable Closing Date as though then made.

 

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the applicable
Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 



 

 

 

D. Warrant Agreement and Registration Rights Agreement. The Company shall have
entered into a Warrant Agreement with a warrant agent and the Registration
Rights Agreement, each on terms satisfactory to the Purchaser.

 

E. Corporate Consents. The Company shall have obtained the consent of its board
of directors (the “Board”), authorizing the execution, delivery and performance
of this Agreement and the Warrant Agreement and the issuance and sale of the
Sponsor Warrants hereunder.

 

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before the applicable Closing Date, of each of the following conditions:

 

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of the
applicable Closing Date as though then made.

 

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before the
applicable Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement and Registration Rights Agreement. The Company shall have
entered into a Warrant Agreement with a warrant agent and the Registration
Rights Agreement, each on terms satisfactory to the Purchaser.

 

E. Corporate Consents. The Company shall have obtained the consent of its Board
authorizing the execution, delivery and performance of this Agreement and the
Warrant Agreement and the issuance and sale of the Sponsor Warrants hereunder.

 

Section 6. Termination. This Agreement shall automatically terminate upon the
earlier of (i) the time at which all of the Sponsor Warrants have been sold and
(ii) June 30, 2019.

 

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the applicable
Closing Date.

 

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement.

 

Section 9. Miscellaneous.

 

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement, other than assignments by the Purchaser to affiliates thereof.

 

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 



 

 

 

C. Notices. All written notices provided for herein shall be in writing and be
given in person or by means of facsimile or other electronic communication (with
respect for assurance of receipt in a manner typical with respect to
communication of that type), by overnight courier or by mail, and shall become
effective: (a) on delivery if given in person; (b) on the date of transmission
if sent by facsimile or other electronic communication; (c) one (1) business day
after delivery to the overnight service or (d) four (4) business days after
being mailed, with proper postage and documentation, for first-class registered
or certified mail, prepaid. All notices shall be addressed to the addresses
listed in Exhibit A hereto.

 

D. Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, none of which need contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

E. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

F. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York without regard to the
conflicts of laws principles thereof.

 

G. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

 

[Signature page follows]

 

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

          ACAMAR PARTNERS SPONSOR I LLC             By:

/s/ Joseba Asier Picaza Ucar



    Name: Joseba Asier Picaza Ucar     Title: Managing Member  

 

AGREED AND ACCEPTED:   COMPANY:   ACAMAR PARTNERS ACQUISITION CORP.

 

      By:

/s/ Luis Ignacio Solorzano Aizpuru



    Name: Luis Ignacio Solorzano Aizpuru     Title:    Chief Executive Officer  

 

 

 

 



[Signature Page to Warrant Purchase Agreement]

 





 

 



 

Exhibit A

 

Notices

 

 

 

If to the Purchaser:

 

Acamar Partners Sponsor I LLC
1450 Brickell Avenue, Suite 2130
Miami, Florida 33131
Telephone: (786) 264-6680

 

 



If to the Company:

 

Acamar Partners Acquisition Corp.
1450 Brickell Avenue, Suite 2130
Miami, Florida 33131
Telephone: (786) 264-6680





 

